Citation Nr: 1435431	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file. 

Since the Veteran's appeal was last adjudicated in April 2013, the Veteran submitted evidence relevant to his appeal without a waiver of initial RO consideration.  As the evidence pertains to the Veteran's TDIU claim, and the Board is granting the benefit sought, any failure to remand the appeal to allow for initial RO consideration of this newly submitted evidence is rendered moot.


FINDING OF FACT

The Veteran's service-connected PTSD precludes him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.

CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. § 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's only service-connected disability is PSTD, which is currently rated as 70 percent disabling.  Therefore, the Veteran meets the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

The Veteran's claims file contains VA treatment records, VA compensation examination reports and an opinion from the Veteran's treating VA psychiatrist.  These records show his continuous treatment for PTSD and that the Veteran's service-connected PTSD renders him unemployable.

Specifically, a November 2011 VA examination report indicates that the Veteran was unable to work do to his chronic fears stemming from his PTSD.  The Veteran reported lacking confidence to find a job due to his mental condition.  Upon examination, the examiner found signs of suspicious behavior by the Veteran due to inability to trust others.  The examiner noted occupational and social impairment with deficiencies in most areas.  

The Veteran was assigned a GAF score of 50.  According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms, including serious impairment in social, occupational or school functioning, including an inability to keep a job.  

A lay statement dated in September 2013 from the Veteran's friend indicates that the Veteran struggled with depression and suffered from outbursts and moments of rage and frustration when interacting with people.  The Veteran's friend noted that she had known the Veteran for six years and had observed the Veteran's mood swings when he interacted with the customers and employees in her retail store.  She noted that employment "would not work" for the Veteran. 

Further, an October 2013 note from a VA psychiatrist reflects that the severity of the Veteran's service-connected PTSD would prohibit gainful employment.  The psychiatrist noted that he had treated the Veteran for the past 8 years and that the Veteran's level of mistrust, avoidance, apprehension and high anxiety in dealing with superiors and others would be extremely problematic in regards to his employability.  The psychiatrist reported that the Veteran's PTSD rendered the Veteran unable to maintain any employment of any kind.  

Resolving any reasonable doubt, the evidence supports the finding that the Veteran's PTSD is of such a severity that the service-connected disability would preclude employment.  Entitlement to TDIU is warranted.
ORDER

Entitlement to TDIU is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


